 MARSHALL MAINTENANCE CORP.611MarshallMaintenance Corp.andInternational Union,UnitedAutomobile,Aerospace and Agricultural Implement Workersof America,AFL-CIO.Case No. 22-CA-1878.August 19, 1965DECISION AND ORDEROn June 3, 1965, Trial Examiner Stanley Gilbert issued hisDecision in the above-entitled proceeding, finding that Respondenthad engaged in and was engaging in certain unfair labor practiceswithin the meaning of the National Labor Relations Act, as amended,and recommending that it cease and desist therefrom and take cer-tain affirmative action, as set forth in the attached Trial Examiner'sDecision.Thereafter, Respondent filed exceptions to the Trial Ex-aminer's Decision and a supporting brief.Pursuant to Section 3(b) of the Act, the National Labor RelationsBoard has delegated its powers in connection with this case to athree-member panel [Chairman McCulloch and Members Jenkinsand Zagoria].The Board has revised the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed.TheBoard has considered the Trial Examiner's Decision, the exceptionsand brief, and the entire record in the case, and hereby adopts thefindings,' conclusions, and recommendations of the Trial Examiner.ORDERPursuant to Section 10(c) of the National Labor Relations Act,.as amended, the National Labor Relations Board hereby adopts asits Order the Recommended Order of the Trial Examiner and ordersthat the Respondent, Marshall Maintenance Corp., Trenton, NewJersey, its officers, agents, successors, and assigns, shall take theaction set forth in the Trial Examiner's Recommended Order.21We hereby correct the inadvertent errors in the second and fourth paragraphs of sub-section 7 of the section entitled "The Affirmative Defenses and Conclusions" in the TrialExaminer'sDecision,by substituting"January 25,1962," for"January 25,1963" ; and"January 7, 1964," for"January 7,1963."a The telephone number for Region 22,given at the bottom of the notice attached tothe Trial Examiner's Decision,is amended to read: 645-3088.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEBased upon a charge filedFebruary 25,1964,by International Union,UnitedAutomobile, Aerospace and Agricultural Implement Workers of America, AFL-CIO, hereinafter referred to as UAW or the Union, the complaint herein was issuedDecember 1, 1964. Said complaint alleged that Respondent, Marshall MaintenanceCorp., violated Section 8(a)(5) and (1) of the National Labor Relations Act, asamended, by refusing and continuing to refuse to recognize and bargain with theUAW since on or about January 7, 1964. On January 11, 1965, an amendment to154 NLRB No. 46. 612DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe complaint was issued to allege a further request by the UAW for recognition,and bargaining made on or about December 4, 1964 (subsequent to the issuance ofthe original complaint).Respondent, in its answer, denied that it violated Section8(a)(5) and (1) of the Act and alleged seven affirmative defenses.Pursuant to notice, a hearing was held on February 1, 1965, in Trenton, New-Jersey, before Trial Examiner Stanley Gilbert.Within the time set therefor briefswere submitted by the General Counsel and Respondent.Upon the entire record herein, I make the following:FINDINGS OF FACT1.THE BUSINESS OF RESPONDENTRespondent, a New Jersey corporation with principal office and place of businessin Trenton, New Jersey, is engaged in the business of repairing buildings, installingand moving machinery, installing special devices in factories, and performing relatedservices.In the course of its business operations during the fiscal year endingSeptember 30, 1964, a representative period, Respondent caused to be purchased,transferred, and delivered to its place of business in the State of New Jersey ma-chinery parts and other goods valued in excess of $50,000, of which goods andmaterials valued in excess of $50,000 were transported to said place of business ininterstate commerce directly from States of the United States other than from theState of New Jersey.As is conceded by Respondent, it is, and has been at all times material herein,engaged in commerce within the meaning of Section 2(6) and (7) of the Act.H. THE LABOR ORGANIZATION INVOLVEDAs is conceded by Respondent, the UAW 1 is a labor organization within the-meaning of Section 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESNo testimony was introduced at the hearing in the instant case. Instead, theparties entered into a stipulation 2 of the pertinent facts and various documents werereceived in evidence without objection.Summary of Pertinent FactsOn December 1, 1961, the UAW 3 filed a petition in Case No. 22-RC-1438seeking an election among the production and maintenance employees of Respondent.On January 5, 1962, a stipulation for certification upon consent election wasexecuted by the UAW and the Respondent and approved by the Regional Directorfor Region 22.On January 6, 1962, the UAW 3 filed a charge in Case No. 22-CA-1113 allegingthat John J. Welch and Paul Brown were discharged by the Respondent in violationof Section 8(a)(1) and (3) of the Act.On January 25, 1962, pursuant to the aforementioned stipulation for certificationupon consent election, an election by secret ballot was conducted under the directionand supervision of the Regional Director for Region 22 among the employees of'In May1962,the UAW, by constitutionalamendment,changed its name by substitut-ing the word "aerospace" for "aircraft" and the official title of the labor organizationbecame as it appears in this proceeding. 50 LRRM 54. However, it should be noted'that Respondentraised asa defense the matter of the identity of the Charging Party be-cause of the difference between its present name and Its name prior to May 1962. Thisissue is considered hereinbelow.2 By further stipulation received subsequent to the close of the bearing General Coun-seland Respondent, in effect, moved to correct two sentences of the transcript of theproceedings before me.The motion is granted and the transcript is corrected as follows:On Page11, lines10/12 to read as follows: "On September 13, 1963, the board setaside its order of November 9, 1962 and vacated its certification dated July 12, 1963,pending a decision in the entire proceedings."On Page 12, lines 11/13 to read as follows: "January 7, 1964, a written request,.generalcounsel's exhibit 2, was sent to and received by the respondent "s The name of said labor organization was designated in said proceedings as it was prior-to the changein its nameeffected in 1962. MARSHALL MAINTENANCE CORP.613the Respondent in the stipulated production and maintenance unit.At the con-clusion of the balloting, the parties were furnished a tally of ballots which showedthat of approximately 24 eligible voters 24 cast ballots, of which 11 were for and 11were against the Petitioner and 2 ballots, those of Brown and Welch, who had beendischarged prior to the election, were challenged.The challenges were sufficientin number to affect the election.Thereafter, the Petitioner filed objections to theelection, which it subsequently requested be withdrawn.On February 23, 1962, the Regional Director for Region 22 issued a complaint inCase No. 22-CA-1113, alleging,inter alia,that the two challenged voters in CaseNo. 22-RC-1438 (Brown and Welch) had been discriminatorily discharged in vio-lation of Section 8(a)(1) and (3) of the Act.Thereafter, the aforementionedchallenges were consolidated for hearing with the complaint in Case No. 22-CA-1113.On April 11 through April 13, 1962, a hearing was held before a Trial Examinerwith respect to the challenges in Case No. 22-RC-1438 and the complaint in CaseNo. 22-CA-1113.On July 24, 1962, the Trial Examiner issued his Intermediate Report in which herecommended,inter alia,that the challenges be overruled and the ballots be openedand counted.He further found that the Respondent violated Section 8(a)(1) and(3) of the Act in discharging Brown and Welch and recommended an Order pro-viding for their reinstatement with backpay.Respondent thereafter filed exceptionsto the Trial Examiner's Report which exceptions the Board subsequently rejected as;untimely filed.On November 9, 1962, the Board issued an Order adopting the findings and rec-,ommendations of the Trial Examiner.On November 24, 1962, Respondent filed a motion for reconsideration of theBoard's Order of November 9, 1962, and for a reopening of the proceeding.On December 18, 1962, the Board denied Respondent's motion of November 24and affirmed its November 9 Order.On March 28, 1963, the aforementioned Regional Director opened and countedthe challenged ballots and issued a revised tally of ballots which showed that, of 24ballots cast, 13 were for and 11 were against the UAW.Also on March 28, 1963, the Board filed a petition for summary enforcement ofitsNovember 9 Order in the Circuit Court of Appeals for the Third Circuit.On March 30, 1963, the Respondent filed timely objections to the opening ofthe challenged ballots and to the issuance of the revised tally of ballots.On April 9, 1963, the Regional Director issued a report on objections to therevised tally of ballots, in which he recommended that the objections be overruledand that the UAW be certified.On July 12, 1963, the Board adopted the findings, conclusions, and recommenda-tions of the Regional Director and certified the UAW as the collective-bargainingrepresentative,within the meaning of Section 9(a) of the Act, of Respondent'sproduction and maintenance employees at its Trenton, New Jersey, plant.On July 30, 1963, the Circuit Court of Appeals for the Third Circuit denied sum-mary enforcement of the Board Order of November 9, 1962, in Cases Nos. 22-CA-1113 and 22-RC-1438, concluding that certain extraordinary circumstances excusedthe late filing of Respondent's exception .4On September 13, 1963, the Board issued an Order setting aside its prior Orderof November 9, 1962, and vacating its Decision and Certification of Representativein Case No. 22-RC-1438, dated July 12, 1963.On October 1, 1963, the decree of the Circuit Court of Appeals was issued, deny-ing enforcement and remanding both cases (Cases Nos. 22-CA-1113 and 22-RC-1438) to the Board for further proceedings consistent with the court's order.On October 30, 1963, the court sent the record to the Board.On December 19, 1963, after considering Respondent's exceptions on their merits,the Board issued a Decision and Order (145 NLRB 538) in Case No. 22-CA-1113substantially adopting the findings and recommendations of the Trial Examiner withrespect to the discharges of Brown and Welch.Also on December 19, 1963, the Board issued an order severing Case No. 22-RC-1438 from Case No. 22-CA-1113 and amending its certification of July 12,1963, by dating the certification December 19, 1963.On January 7, 1964, a letter was sent to Respondent signed by "John LaEzza,Int'lRep." which requested that Respondent bargain with the "UAW-AFL-CIO."Respondent received said letter but made no reply thereto.4N.L.R.B. v. Marshall Maintenance Corp.,320 F. 2d 641 (C.A, 3). 614DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn January 11, 1964, the Employer (Respondent herein) filed a motion in CaseNo. 22-RC-1438 requesting, in part, that the Board withdraw its certification inCase No. 22-RC-1438 and declare that proceeding null and void. In said motionRespondent contended that a fluctuation in the size of the bargaining unit presented"unusual circumstances" which required and warranted a new election.On February 25, 1964, the charge was filed in the instant case.On April 14, 1964, the Board denied Respondent's aforesaid motion insofar asit pertained to Case No. 22-RC-1438, stating that said motion presented nothing notpreviously considered by the Board and that the Board's ruling was without preju-dice to the Respondent's right to renew said motion upon the issuance of a finalBoard Order in Case No. 22-CA-1113 (which was ordered reopened for furtherhearing).Also on April 14, 1964, the Board entered an order in Case No. 22-CA-1113 forfurther hearing in said case before a Trial Examiner "for the limited purpose ofreceiving evidence bearing on the suitability for reinstatement of John J. Welch andPaul Brown, and their right to backpay and the date on which the right of each to,backpay and reinstatement may have ceased. .On August 3, 1964, the Trial Examiner issued his Supplemental Decision in CaseNo. 22-CA-1113, recommending, in part, that the Respondent be required to offerreinstatement to employees Welch and Brown and to make them whole for anyloss of pay they may have suffered.On November 16, 1964, the Board issued a Supplemental Decision and Orderin Case No. 22-CA-1113 (149 NLRB 735),5 affirming in substance its earlier de-cision in that proceeding (145 NLRB 538).On December 1, 1964, the complaint in the instant case was issued.On December 4, 1964. a letter was written addressed to Respondent signed by"John B. LaEzza, UAW International Rep." which contained,inter alia,a requestthat Respondent enter into bargaining negotiations with "the United Automobile-Workers AFL-CIO" as bargaining agent for Respondent's production and mainte-nance employees.Respondent received said letter but madeno responsethereto.-The Bargaining UnitAll production and maintenance employees at Respondent's Trenton place of busi-ness, excluding office clerical employees, professional employees, guards, and all"supervisors as defined in the Act, constitute a unit appropriate for the purposes ofcollective-bargaining within the meaning of Section 9(b) of the ActsThe above-described unit was the unit for which the UAW was certified by the Board ascollective-bargaining agent.The UAW's requests of January 7 and December 4,1964, were with respect to the above-described unit.The IssuesThe Respondent denied the allegations contained in paragraphs 8 through 14of the complaint. It appears that the bases for said denials are set forth in the seven,affirmative defenses.The factual elements contained in said allegations are sup-ported by the record.The issues are not with respect to whether said factualelements are true, but, rather, with respect to the legal effects thereof.It is alleged in paragraph 8 as follows:On or about January 25, 1962, a majority of the employees of Respondent,in the unit . . . [the unit described hereinabovel by a secret ballot for theTwenty-second region of the Board, designated and selected UAW as theirexclusive representative for the purposes of collective bargaining with Re-spondent, and on or about December 19, 1963, the Board certified that UAWwas the exclusive collective bargaining representative of the employees in saidunit.Paragraph 9 of the complaint alleges in substance that at all times since Decem-ber 19, 1963, UAW has been, and is now, the exclusive bargaining representative ofthe employees in the aforementioned unit.The Respondent by its denials of saidparagraphs challenges the conclusion in paragraph 9, based upon its affirmativedefenses.6In view of this determination, which in effect confirmed the eligibility of the chal-lenged voters, Brown and Welch, Respondent did not renew its aforementioned motionof January 11, 1964, in Case No. 22-RC-1438.6 The foregoing was alleged in paragraph 7 of the complaint,which allegation wasadmitted by Respondent. MARSHALL MAINTENANCECORP.Paragraphs 10 and 11 of the complaint,as amended,allege in substance that onor about January 7,1964, and at other times thereafter,including on or about De-cember 4, 1964, UAW requested Respondent to bargain collectively with respectto the aforesaid unit, and that Respondent has refused and continues to refuse torecognize and bargaincollectively with UAWas the exclusive collective-bargainingagent of the employees in said unit.The record discloses that there was a requeston January 7, 1964, and a further request on December 4, 1964.Itwas stipulatedby the parties"that no response was made by the respondent to either the demandof January 7, 1964, and December 4, 1964, and that since that time the respondenthas refused and now refuses to recognize and bargain collectively with the chargingparty in this proceeding as the representative of its employees in the unit foundappropriateby theBoard in its certification of December 19, 1963."Paragraphs 12, 13, and 14 of the complaint allege, in substance,that by suchrefusal to recognize and bargain Respondent has violated Section 8(a)(5) and (1)of, the Act.For the reasons set forth in its affirmative defenses,Respondent con-tends that its said refusal was not violative of the Act.Therefore,the issues inthisproceeding are whether the affirmative defenses are of sufficient merit to.remove Respondent's refusal from the prohibitions of Section 8(a)(5)and (1) ofthe Act.The AffirmativeDefenses and Conclusions1.The first affirmative defense may be summarized as follows: On November 9,1962, the Board issued an Order adopting the Recommended Order of the TrialExaminer in the consolidated proceedings in Cases Nos. 22-CA-1113 and 22-RC-1438, and, since the United States Circuit Court of Appeals by its decision on July 30,1963, denied the Board's petition for summary enforcement of said Board Order,and, since the Board set aside said Board Order, all proceedings of the RegionalDirector and proceedings based on the November 9 Order, including the certifi-cation ofUAW by theBoard on July 12, 1963,"are without any proper authorityof law and are now void."The circuitcourt of appeals denied enforcement based upon the decision that theBoard should not have refused to consider on their merits, because of untimelyfiling, the Respondent's exceptions to the Trial Examiner's report of July 24, 1962.Thereafter, the Board, vacated its Order of November 9, 1962 (which adoptedthe Trial Examiner's report), vacated its certification of the Union, and consideredRespondent's exceptions on their merits.On December 19, 1963, the Board issuedOrders affirming in substance the aforesaid Trial Examiner's report and severingCase No. 22-RC-1438 from Case No. 22-CA-1113, and amended the certificationof the UAWby dating the certification as of that date, December 19, 1963.Respondent argues that the Regional Director's action of March 28,1963 (open-ing and counting the ballots and issuing a revised tally), his report of April 9, 1963(overruling the objections of Respondent to said action and recommending thatthe Union be certified),and the Board's action of July 12, 1963(adopting his reportand certifying the Union) were predicated upon the order of November 9, 1962,which was set aside,and were, therefore,of no validity.Even if it were assumed that the issue raised by this defense could be litigatedin this proceeding and that the failure to repeat the actions predicated on the No-vember 9 Order was an error,there is no indication that such error was prejudicialto Respondent.The inappropriateness,if any, of the proceedings predicated on theNovember 9 Order was rectified by the reaffirmance of said Order by theBoard'sOrder of December 19, 1963, and the amendment of the certification,as of thatdate.Itwould have been meaningless to require the Regional Director to repeathis actions with respect to the opening of the challenged ballots, and to issue againthe revised tally and his report on objections of Respondent thereto.In any event,the Board's amended certification of December 19, 1963, is bindingupon the Trial Examiner,there being no change in circumstances presented by thisfirstdefense,but, rather,only such circumstances were presented at the time thecertification was amended and which were apparent to the Board.It is concluded,therefore,that there is no merit in this first affirmative defense.2.The second affirmative defense is substantially the same as the first except thatthe reason advanced for the actions and proceedings being invalid is that saidactions and proceedings were taken during the period the cases were pending beforethe circuit court of appeals and that said court had"exclusive"jurisdiction "untilitsdecree of October 1, 1963." It is argued that the Board had no jurisdictionduring that period and,therefore,the said actions and proceedings"were and arenull and void."The second affirmative defense is of no merit for the same reasonsas those set forth in regard to the first affirmative defense. 616DECISIONS OF NATIONAL LABOR RELATIONS BOARD3 and 4. The third affirmative defense is as follows: "That the within complaintisbased upon an Order and Orders and Proceedings which are not in compliancewith the procedures established by the Board's Rules and Regulations and the Ad-ministrative Procedure Act, are improper and void and are without Due Process."The fourth affirmative defense is that for the same reasons the instant proceedingsare "premature" and are "otherwise an abuse of the Administrative power anddiscretion."The Respondent has not indicated in its brief which provisions of the NationalLabor Relations Board Rules and Regulations Series 8, as amended, or the Admin-istrativeProcedure Act have not been complied with; nor has the Respondentspelled out the reasons why the action in issuing the complaint herein was "pre-mature" and there has been "an abuse of Administrative power and discretion."From a reading of the Respondent's brief the contentions which appear to relateto these two affirmative defenses seem to be, in substance, that the certification ofthe Board of December 19, 1963, being an amendment of the prior certification ofJuly 12, 1963, has no validity since the July 12 certification was predicated onproceedings based on the November 9 Order which was vacated and/or was partof a series of actions and proceedings taken while the cases were pending in thecircuit court of appeals, and, thus, at a time when the Board had no jurisdiction insaid cases.To state it succinctly, the argument seems to be that, since the July 12certificationwas invalid, the December 19 amendment thereof was tainted withthe same legal defects, and the instant complaint, being predicated on the defectivecertification, was, therefore, "premature" and its issuance was an abuse of adminis-trative power and discretion.Even if it were to be assumed that such argument can be considered in this pro-ceeding, it is without merit. It appears to be no more than a contention that theBoard, in order to certify the Union properly as of December 19, 1963, shouldhave issued a new certification instead of amending the July 12 certification bysubstituting the December 19 date.However, the effect of the amendment wasto adopt by reference on December 19 the language of the certification of July 12.If this were error, it was, at the most, merely a minor one of procedure and was notprejudicial to Respondent. In any event, Respondent does not raise by these de-fenses circumstances which would furnish a basis for concluding that the Board'samended certification of December 19, 1963, is not binding on the Trial Examiner.It is concluded, therefore, that there is no merit in the third or fourth affirmativedefense.5.The fifth affirmative defense is as follows:That the complaint is based upon alleged unfair labor practices occurring morethan 6 months prior to the filing of any proper or valid charge with the Board.Respondent is apparently referring to Section 10(b) of the Act which provides,inter alia:That no complaint shallissuebased upon any unfair labor practice occurringmore than six months prior to the filing of the charge with the Board and theservice of a copy thereof ... .In support of this defense, Respondent states in its brief as follows:If the January 7th demand should be held not sufficient to impose any obliga-tion on the Respondent, the statute of limitations would apply.There wouldthen be left open the determination of the effect and validity of the December4th demand, which did not require a response during the certification year,and was made after the issuance of the complaint. In the face of thesechallenges by the Respondent, this defense is a proper and legitimate onewhich cannot be described as frivolous.Inasmuch as the charge was served on February 26, 1964, less than 2 months afterthe request to bargain (on January 7, 1964) with respect to which the Respondentadmittedly refused to comply, there is apparently no basis upon which the provisionin Section 10(b) of the Act can be said to apply to the circumstances in this case.Therefore, this defense is without merit.Even if, as the Respondent contends, itwere to be found that there was no obligation to bargain raised by the demand ofJanuary 7, 1964, the limitation contained in Section 10(b) of the Act would haveno application to the circumstances of this case.6.The sixth affirmative defense is as follows:That the Board's failure to investigate and/or otherwise act upon the chargefrom the time of its filing to the issuance of the within is improper, an abuse ofdiscretion, and without any basis or foundation in law or fact. MARSHALL MAINTENANCE CORP.617The charge in this case was filed on February 25, 1964, and the complaint wasissued approximately 9 months later, on December 1, 1964. It is apparently theRespondent's contention that this delay was an abuse of discretion, and that theissuance of the complaint in such circumstances was improper.On December 19, 1963, the Board issued its amended certification of the Union.On January 11, 1964, the Respondent filed a motion requesting the Board to with-draw the certification, which motion was denied on April 14, 1964.Also on April 14,1964,CaseNo. 22-CA-1113 was reopened for further hearing on the rightof reinstatement and backpay of Welch and Brown. In denying Respondent's mo-tion that the Board withdraw its certification, the Board stated that its denial waswithout prejudice to the Respondent's right to renew said motion upon the issuanceof a final Board Order in Case No. 22-CA-1113. The Respondent raised the issuein said case of the appropriateness of reinstating Brown and Welch and, since theirvotes were determinative of the Union's majority, the determination of this issuemight have affected the appropriateness of the certification.As was indicated in,the hearing in the instant case, Respondent did not renew its motion, because, on,August 3, 1964, a Trial Examiner issued a Supplemental Decision in Case No. 22-CA-1113, ordering reinstatement and backpay, and on November 16, 1964, theBoard issued its Supplemental Decision affirming in substance its earlier Decisionthat Brown and Welch were entitled to reinstatement and backpay.Consequently,since the votes of Brown and Welch were appropriately counted, the Union didhave a majority and no purpose would have been served in renewing said motion.The complaint in the instant case was issued approximately 2 weeks after said'Supplemental Decision of the Board. It seems reasonable to infer that the complaintwas not issued earlier, because the Regional Director was awaiting said Supple-mental Decision which, had the Board made a determination in favor of Respond-ent's contentions,might have afforded a basis for granting Respondent's motion,upon its renewal, for the withdrawal of the certification of the Union.Even if itwere to be assumed that a delay in issuing the complaint for approximately 9months after the filing of the charge can be considered in this proceeding,7 in thecircumstances of this case there was a reasonable ground for such delay (pendingthe final disposition by the Board of Respondent's contentions with respect to theappropriate remedy for its discriminatory discharge of Brown and Welch).There-fore, this defense raises no legal or equitable basis for finding that the complaintwas improperly issued, or that there was an abuse of discretion in issuing it.e7.The seventh affirmative defense is as follows: "The size and composition ofthe bargaining unit have fluctuated radically.Respondent has a good-faith doubt asto, the representative status of the union in the unit involved."As of the date of the election on January 25, 1963, the unit consisted of 24 em-ployees.(The tally of their votes after counting the challenged votes of Welchand Brown was 13 in favor of the Union and 11 against the Union.) It was stipu-lated that on January 7,1964,the date of the first demand, the unit consisted of38 employees; on December 4, 1964, the date of the second demand, it consistedof 65 employees; and that on both of the aforesaid dates only 14 of the employeeshad been in the unit at the time of the election.On January 11, 1964, Respondent filed a motion in which it stated that sincethe time of the election the unit had doubled and only 14 of the original unit werestill in its employ, and based upon said facts, contended, "The size and compositionof the bargaining unit having fluctuated radically there exists unusual circumstanceswhich require and warrant a new election in this unit.The Board, by itsOrder of April 14, 1964, stated that said motion was lacking in merit.Therefore,the Board has already passed on the contention of the existence of "unusual circum-stances" based upon the same circumstances pleaded herein and found there wasno merit in such contention.The Respondent admittedly refused to recognize andbargain with the Union after its demand on January 7, 1964, and the Board's find-ing that "unusual circumstances" did not exist at that time which warranted a newelection is binding upon the Trial Examiner.It is well established, however, that a delay In the Issuance of the complaint aftera charge has been timely filed cannot be invoked as a defense to the complaint11The last phrase of the defense ("without any basis or foundation In law or fact") isambiguous In Its context.However, whether it Is construed to mean "that the Board'sfailure to investigate and/or otherwise act on the charge from the time of its filing tothe issuance of the within complaint . . . Is without any basis or foundation in law orfact" or that the complaint is without any basis or foundation In law or fact, neitherof said contentions Is of any merit. 618DECISIONS OF NATIONAL LABOR RELATIONS BOARDEven if it were to be assumed that the Respondent could raise this contentionat this point,itwould be concluded that it is without merit.The delay in the de-mand for recognition after the election was occasionedby thelitigation of Respond-ent's unfair labor practices(the discriminatory discharges of Welch and Brown).At the time of the first demand(on January7, 1963)the certification was less than1month old and at the time of the issuance of the complaint herein the certifica-tion was still less than 1 year old.As indicated hereinabove,the delay in theissuance of the complaint was occasionedby furtherlitigation of issues arising outof the aforementioned unfair labor practices of Respondent.The Respondent argues that it has a good-faith doubt of the Union's majoritystatus in said unit because of its expanded size.The refusal to bargain commencedat a time when the certificate was only a few weeks old and in the context ofunfair labor practices designed to discourage membership in the Union. In thecircumstances of this case,the Respondent may not raise a defense of good-faithdoubt. InCelanese Corporation of America,95 NLRB 664,673 (one of the casescited by Respondent),although finding that the respondent therein was free todecline to bargain with the union because it had a good-faith doubt of the union'smajority when the certificate was over a year old at the time of the alleged refusalto bargain,the Board stated "the majority issue must not have been raised by theemployer in a context of antiunion activities,or other conduct by the employeraimed at causing disaffection from the Union..In the instant case, therefusal to recognize and bargain commenced near the beginning of the certificationyear and was in the context of antiunion activities.It is concluded,therefore,that there is no merit in this seventh defense.Respondent,in its brief, raises a defense which was not specifically raised by itsanswer.The defense is stated as follows:The certification of July 12, 1963[as amended on December 19, 1963] runsto the "International Union, United Automobile,Aircraft,Agricultural Imple-ment Workers of America(UAW, AFL-CIO)." [Emphasis supplied.]On January 7, 1964 a demand was made under the stationery of Inter-national Union,United Automobile,Aerospace,Agricultural Implement Work-ers of America(UAW) (CIO)AmalgamatedLocal 731 of 1320 ParkwayAvenue,Trenton 28,New Jersey (General Counsel's Exhibit 2). [Emphasissupplied.]After the issuance of the complaint a demand was made on Decem-ber 4, 1964 by International Union,United Automobile,Aerospace& Agricul-tural Implement Workers ofAmerica-UAWof 1619 E. WadsworthAvenue,Philadelphia,Pa. (General Counsel's Exhibit 3). [Emphasis supplied.]Although the Local abovereferred to, or some similar Local,was named inthe original representation petition as having an interest, the Local did not ap-pear on the ballot and was not certified.The Union making the demand on December 4, 1964 was not the sameUnion certified by the Board.Before an Employer can be held liable for failure to bargain with a dulycertified Union the latter must make a proper demand for bargaining.TheJanuary 7th demand isby a Local whichhas not been certified.The sameapplies to the December 4th demand;that demand is made by a Union whichwas not certified.There has never been application made by either of theUnions to amend the Certifications to include the name of either the Localor the Union.An Employer is not required to bargain with any labor organiza-tion whose name does not appear on the ballots nor to whom the Certificationdoes not run or extend.(General Electric Co.,89 NLRBNo. 120 [727];Newark Stove Co.[sic],The Standard Oil Co.,92NLRB No. 63 [227]).Althoughthe demand of January 7 was made on the letterhead of the afore-mentionedLocal, it is clear from the contents of the letter and from the indicatedtitle of the person signing it that the demand was being made by the InternationalUnion and not the Local.It is true that in the certification the name of the Unioncontained the word "aircraft"instead of"aerospace."It is evidentthat bothnames referred to the same labor organization.As indicated hereinabove, in May1962, by constitutional amendment the name of the Charging Party herein waschanged by substituting the word "aerospace"for the word"aircraft."Since theCharging Party is, in fact,the same labor organization as was certified,it is foundthat the mere fact that there was a minor change in its name has no bearing on theissues in this case. MARSHALL MAINTENANCE CORP.619It is concluded that Respondent was obligated to recognize and bargain with theUnion as the collective-bargaining representative of the unit of its employees de-,scribed hereinabove commencing on January 7, 1964.The fact that there were nofurther requests for bargaining until December 4, 1964, does not indicate that theUAW had abandoned its efforts to be recognized and to bargain for Respondent'sproduction and maintenance employees.Durino the period intervening between thetwo demands, as is indicated above, there was further litigation arising with respectto the discriminatory discharges of Brown and Welch which might have resultedin a determination that the certification of the UAW was improper.However, bythe Board's Supplemental Decision and Order of November 16, 1964, that possi-bility was removed.Consequently the complaint was issued on December 1, 1964,alleging the unlawful refusal to bargain commencing on or about January 7, 1964.In refusing to grant the request to bargain of January 7, 1964, Respondent acted atits peril and,in the circumstances,it is clear that any further requests made by theUnion prior to the Board's Decision and Order of November 16, 1964, would havebeen fruitless.It is concluded,therefore,that there is no merit in any of the defenses raisedby the Respondent, and that, commencing on or about January 7, 1964,Respondentrefused, and has continued to refuse, to recognize and bargain with the Union asthe duly certified collective-bargaining agent of Respondent's productionand main-tenance employees in violation of Section 8(a)(5) and (1) of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe unfair labor practices of the Respondent set forth in section III, above,occurring in connection with its operations set forth in section I, above, have aclose, intimate,and substantial relation to trade, traffic, and commerce among theseveral States, and tend to lead to labor disputes burdening and obstructing com-merce and the free flow thereof.V. THE REMEDYPursuant to Section 10(c) of theAct, it willbe recommended that the Respond-,ent be ordered to cease and desist from engaging in the unfair labor practices foundherein and take certain affirmative action designed to effectuate the policies of theAct.To remedythe Respondent's unlawful refusal to fulfill its statutory obligationto recognize and bargain with the Union, it willbe recommended that it be orderedto bargain,on request,with theUnion,as the exclusive representative of its em-ployees in the appropriate unit described above, and,ifan understanding isreached, embody such understanding in a signed agreement.Uponthe basis of the foregoing findings of fact,and upon the entire record inthe case, I make the following:CONCLUSIONS OF LAW1.The Respondentisengaged in commerce within the meaning of Section2(6) and(7) of the Act.2.The Unionisa labor organization within the meaning of Section 2(5) ofthe Act.3.All productionand maintenance employeesemployedat Respondent'sTrentonplace of business,excluding office clerical employees,professional employees,guards, and all supervisors as definedin the Act, constitutea unit appropriate forthe purposesof collectivebargainingwithinthemeaning of Section 9(b) of theAct.4.The Unionhas beenthe duly certifiedexclusive bargaining representative ofthe employees in the aforesaid appropriate unit within the meaning of Section 9(a)5.By refusing,since onor about January 7, 1964,to recognize and bargaincollectivelywith the Union as the exclusivebargaining representative of the em-ployees inthe aforesaidappropriate unit, the Respondent has engaged in and isengaging in unfairlabor practices within themeaning of Section 8(a)(5) and (1)of the Act.6.The aforesaidunfairlaborpractices affect commerce within the meaning ofSection 2(6) and(7) of the Act. 620DECISIONS OF NATIONAL LABOR RELATIONS BOARDRECOMMENDED ORDERPursuant to Section 10(c) of the National Labor Relations Act, as amended, and'upon the foregoing findings of fact and conclusions of law and the entire recordin the case, it is ordered that the Respondent, Marshall Maintenance Corp., itsofficers,agents, successors,and assigns,shall:1.Cease and desist from:(a)Refusing to recognize and bargain collectively with International Union,United Automobile, Aerospace and Agricultural Implement Workers of America,AFL-CIO, as the exclusive representative of the Company's employees in the unitdescribed below, concerning rates of pay, wages, hours of employment, and otherterms and conditions of employment:All production and maintenance employees employed at Respondent's Trenton-place of business, excluding office clerical employees, professional employees,guards, and all supervisors as defined in the Act.(b) In any like or related manner interfering with,restraining,or coercing em-ployees in the exercise of their rights guaranteed in Section 7 of the Act.2.Take the following affirmative action which is necessary to effectuate thepolicies ofthe Act:(a)Upon request, bargain collectively with the above-named Union, as the ex-clusive representative of its employees in the above-described unit, concerning ratesof pay, wages, hours of employment, and other terms and conditions of employ-ment, and, if an understanding is reached, embody such understanding in a signed'agreement.(b) Post at its plant in Trenton, New Jersey, copies of the attached noticemarked "Appendix." 9 Copies of said notice, to be furnished by the Regional Direc-tor for Region 22, shall, after being duly signed by the Respondent's representative—be posted by the Respondent immediately upon receipt thereof, and be maintainedby it for a period of 60 consecutive days thereafter, in conspicuous places, includ-ing all places where notices to employees are customarily posted.Reasonable stepsshall be taken by the Respondent to insure that said notices are not altered, de-faced, or covered by any other material.Notify the Regional Director for Region 22, in writing, within 20 days from thereceipt of this Decision, what steps the Respondent has taken to comply herewith.lo'Y In the event that this Recommended Order be adopted by the Board, the words "aDecision andOrder" shall be substituted for the words "the Recommended Order of aTrial Examiner" in the notice. In the further event that the Board's Order be enforcedby a decree of a United States Court of Appeals, the words "a Decree of the United StatesCourt of Appeals, Enforcing an Order" shall be substituted for the words "a Decisionand Order".10In the event that this Recommended Order be adopted by the Board, this provisionshall be modified to read, "Notify said Regional Director, in writing, within 10 daysfrom the date of this Order, what steps the Respondent has taken to comply herewith."'APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National'Labor Relations Board, and in order to effectuate the policies of the NationalLabor Relations Act, as amended, we hereby notify our employees that:WE WILL NOT refuse to recognize and bargain collectively with International'Union, United Automobile, Aerospace and Agricultural Implement Workersof America, AFL-CIO, as the exclusive representative of our employees in,the unit described below, concerning rates of pay, wages, hours of employ-ment, and other terms and conditions of employment:All production and maintenance employees employed at our Trentonplace of business, excluding office clerical employees, professional employ-ees, guards, and all supervisors as defined in the ActWE WILL NOT in any like or related manner interfere with, restrain, orcoerce employees in the exercise of their rights guaranteed in Section 7 ofthe Act. NATIONAL FREIGHT,INC.621WE WILL bargain collectively,upon request,with theabove-named Union,as the exclusive representative of our employees in the above-described unit,concerning rates of pay,wages,hoursof employment,and other terms andconditions of employment,and, if an understanding is reached, we willembodysuch understanding in a signed agreement.MARSHALL MAINTENANCE CORP.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)Thisnotice must remain posted for 60 consecutivedays fromthe date of posting,and must not be altered,defaced,or coveredby any othermaterial.If employees haveany question concerningthisnotice or compliance with itsprovisions,they may communicatedirectly withthe Board'sRegionalOffice, 614NationalNewark Building,744 Broad Street, Newark, New Jersey, Telephone No.Market 4-6151.National Freight,Inc.andLocal Union No.445, InternationalBrotherhood of Teamsters, Chauffeurs,Warehousemen andHelpers of America.Case No. 2-CA-9319.August 20, 1965DECISION AND ORDEROn February 16, 1965, Trial Examiner E. Don Wilson issued hisDecision in the above-entitled proceeding, finding that Respondenthad engaged in and was engaging in certain unfair labor practicesand recommending that it cease and desist therefrom and take cer-tain affirmative action, as set forth in the attached Trial Examiner'sDecision.Thereafter, Respondent and General Counsel filed excep-tions to the Trial Examiner's Decision and supporting briefs.The National Labor Relations Board has reviewed the rulingsmade by the Trial Examiner at the hearing and finds that no prej-udicial error was committed.The Board has considered the TrialExaminer's Decision, the exceptions and briefs, and the entire recordin the case, and hereby adopts the findings, conclusions, and recom-mendations of the Trial Examiner except as modified herein withregard to the discharge of Supervisor Dillin and the remedial orderas to employee Foster.The circumstances surrounding the terminations of Dillin andFoster are set forth in detail in the Trial Examiner's Decision.Briefly, the Respondent was engaged in over-the-road trucking and,although it had its own trailers, conducted its business by leasingnearly all its tractors from individuallessors.Dillin owned twotractors, one of which was driven by Foster, and both men wereterminated because of their membership in the Union.The Trial Examiner found that Respondent violated the NationalLabor Relations Act, as amended, by terminating Dillin's lease anddischargingDillin and Foster because of their respective union154 NLRB No. 47.